DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention III, Species 1 (figure 1) in the reply filed on 2022.11.21 is acknowledged. 
Claims 26-30 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022.11.21.
Claims 21-25, 31-33 and 36-40 remain.

Remarks
This communication is in response to Application No. 17/370,269 filed on 2021.07.08.
Applicant elects Invention III, Species 1 (figure 1) and alleges that Invention III, Species 1 (figure 1) includes claims 21-26, 31, 33 and 36-40. However, claims 34-35 appear to be drawn to non-elected and mutually exclusive species II-III. As such claims 34-35 are not examined and considered withdrawn.
Claims 21-25, 31-33 and 36-40 are currently pending and have been examined.  

This application is a continuation of U.S. application No. 16/497,594 filed on 2019.09.25 now U.S Patent 11,060,468 See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.
Drawings
	The drawings filed 2021.07.08 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “an intake air flow control system structured to controllably direct intake air flow through a flow path” in claim 39.
The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.' The following three prong analysis is used:
a) Does the claim limitation use the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function?
	Yes. The term “system” is considered non-structural terms having no specific structural meaning = generic placeholder.
b) Is the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"?
	Yes. The generic placeholder is modified by functional language “controllably direct intake air flow through a flow path”.
c) Is the term "means" or "step" or the generic placeholder modified by sufficient structure, material, or acts for performing the claimed function?
	No. Claim 39 does not recite sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is considered to be “a first control valve” as in [0043].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-33, 36-37 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2017/0051659 A1 to BANKER et al., hereinafter BANKER.
 

    PNG
    media_image1.png
    636
    860
    media_image1.png
    Greyscale


As to claim 31, BANKER discloses an engine system (fig. 1 above), comprising: 
a direct fuel injection system (Fuel injector 66 is shown positioned to inject fuel directly into cylinder 30, which is known to those skilled in the art as direct injection) in communication with each of a plurality of cylinders of the engine system (cylinder 30); and 
a turbocharger comprising a turbine (164) in exhaust gas receiving communication with an exhaust manifold (exhaust manifold 48) of the engine system, and a compressor (162) in intake air providing communication with an intake manifold (intake manifold 44) of the engine system; 
wherein the engine system does not include an exhaust gas recirculation system in exhaust gas receiving communication with the exhaust manifold and in exhaust gas providing communication with the intake manifold (none shown in fig. 1).

As to claim 32, BANKER discloses an inlet throttle (throttle 62) in communication with the turbocharger (fig. 1). 
 
As to claim 33, BANKER discloses wherein the fuel injection system is configured to inject a diesel fuel ([0020]).  
 
As to claim 36, BANKER discloses a charge air cooler (charge air cooler 151)  in intake air receiving communication with the compressor (fig. 1) and in intake air providing communication with the intake manifold (fig. 1).  

As to claim 37 BANKER discloses the compressor is in intake air providing communication with an intake air circuit (beginning at 42 to 44), the charge air cooler positioned along the intake air circuit (fig. 1), the intake air circuit further defining a bypass line (37) in parallel with the charge air cooler (fig. 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197157 to BELLINGER in view of US 2014/0251252 A1 to WASADA et al., hereinafter WASADA. 

    PNG
    media_image2.png
    723
    889
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    712
    802
    media_image3.png
    Greyscale

  
As to claim 21,  BELLINGER discloses an intake air system (beginning in fig. 1 where air enters at 36), comprising: 
a charge air cooler (CAC 22) positioned along an intake air circuit (generally air flow conduit between 36 and engine 12 to include parallel branch portions 20, 26); 
a bypass line (bypass conduit 26) positioned along the intake air circuit in parallel with the charge air cooler (fig. 1 shows this relationship); 
a bypass heater (heater 44) positioned along the intake air circuit (heater 44 is disposed on portion 26 of air flow conduit between 36 and engine 12) in parallel with each of the charge air cooler and the bypass line (heater 44 is parallel with 26 and 22 in fig. 2); 
a first valve (valve 24) positioned along the intake air circuit upstream of the charge air cooler (24 is disposed on air flow conduit between 36 and engine 12 upstream of CAC 22), the first valve structured to controllably divert the intake air around the charge air cooler (when 22 is closed flow is diverted to 26); and 
a second valve (second valve 30) positioned along the intake air circuit upstream of the bypass heater (30 is disposed upstream of heater 44).
BELLINGER does not explicitly disclose the following which is taught by WASADA: the second valve structured to controllably divert the intake air around at least one of the bypass line and the bypass heater. WASADA describes using two valves to adjust a flow rate of the intake air flowing inside each of a high-temperature passage (22) and a low temperature passage (23) 
WASADA teaches a similar intake arrangement (compare figures provided above) with a charge air cooler (I/C 27) and a charge air heater (I/H 26) in parallel-flow arrangement and including a first and second valve (28, 29) which are structured to controllably divert the intake air around at least one of the bypass line and the bypass heater (can control flow through the charge air cooler (I/C 27) and the charge air heater (I/H 26)).
	An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  WASADA teaches the use of first and second valves to control flow to controllably divert the intake air around at least one of the bypass line and the bypass heater for the purpose of controlling engine intake air temperature ([0079] the mixture ratio between the high-temperature intake air after passing through the inter warmer 26 and the low temperature intake air after passing through the inter cooler 27 is adjusted by the opening control of the throttle valves 28 and 29, and thus, the temperature of the mixed intake air, in other words, the temperature of the intake air inside the surge tank 24 is brought into a predetermined temperature range).  Therefore, it would be obvious to one of ordinary skill in the art to use the teachings of WASADA to modify BELLINGER to provide the claimed the second valve structured to controllably divert the intake air around at least one of the bypass line and the bypass heater in order to provide control over engine operation. 

As to claim 26,  BELLINGER discloses a method, comprising: 
providing an intake air system for an engine (fig. 1 shows engine and intake), the intake air system comprising: 
an intake air circuit (generally air flow conduit between 36 and engine 12 to include parallel branch portions 20, 26) structured to transmit intake air from a compressor (16) to an intake manifold (14) of the engine (12), a charge air cooler positioned along the intake air circuit (CAC 22), a first bypass line (20) positioned along the intake air circuit in parallel with the charge air cooler (20 is parallel to CAC 22), a second bypass line (26) positioned along the intake air circuit in parallel with each of the charge air cooler (22) and the first bypass line (20), the second bypass line including a bypass heater (44); 
determining engine operating conditions (via controller 70 using inputs; [0055]); and 
selectively directing intake air flow through at least one of the charge air cooler, the first bypass line, and the second bypass line (controller controls valve 24) based on the determined engine operating conditions (as described at [0055]).  

 Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0051659 A1 to BANKER et al., hereinafter BANKER, in view of US 2007/0197157 to BELLINGER.

As to claim 38, BANKER does not explicitly disclose the following which is taught by BELLINGER:  a bypass heater (heater 44) positioned along an intake air circuit (heater 44 is disposed on portion 26 of air flow conduit between 36 and engine 12) in parallel with each of a charge air cooler and a bypass line (heater 44 is parallel with 26 and 22 in fig. 2).  
Where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, an invention is obvious. BELLINGER teaches the use of a bypass heater to provide control over intake air temperature ([0002]). It would be obvious to one of ordinary skill in the art to use the teachings of BELLINGER to modify BANKER for the purpose of providing improved engine performance by reducing condensate in the intake air.

As to claim 39, BANKER discloses an intake air flow control system (interpreted per 35 U.S.C.112(f) as a valve corresponding to valve 62 in fig. 1) structured to controllably direct intake air flow through a flow path comprising one or more of the charge air cooler (151), the bypass line (61 is downstream of 37), and the bypass heater in order to minimize condensation in the intake air circuit (this is interpreted as a functional recitation and any functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114)).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0051659 A1 to BANKER et al., hereinafter BANKER, in view of US 2007/0197157 to BELLINGER and further in view of US 2014/0251252 A1 to WASADA et al., hereinafter WASADA.
As to claim 40, BANKER does not explicitly disclose the following which is taught by BELLINGER in view of WASADA:  wherein the intake air flow control system comprises: a first valve positioned along the intake air circuit upstream of the charge air cooler, the first valve structured to controllably divert the intake air around the charge air cooler; and a second valve positioned along the intake air circuit upstream of the bypass heater, the second valve structured to controllably divert the intake air around at least one of the bypass line and the bypass heater.  See explanation for claim 21. 

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 11060468 B2
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/2/2022